DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Current Status of 17/274,175
The Office Action is responsive to the claims filed on 03/07/2021. 
Claims 1-11 and 13-26 are pending. Claims 1-11 and 13-26 are subject to an election of species requirement. 
The claims are arguably not in good statutory form. Claim 1 is a method claim; however, the dependent claims (claims 2-11 and 13-26) do not refer back to claim 1 as -- the method of claim 1 -- .  Furthermore, Applicants are missing the status of claim 12 (canceled?  Original?).
Applicants must send an amended claim set that places the claims in correct statutory form and has clear status identifiers for all claims (including claim 12) when they reply to this election of species requirement. 

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Applicants must elect one species of Adrenergic Beta 2 receptor agonists of claim 1. See claims 2-3 for examples applicants may choose from. 
Applicants must elect one species of Inflammation bowel disease of claim 1. See claim 6 for examples applicants may choose from. If Crohn’s disease is elected, applicants must also elect a symptom (see claims 7, 8, and 9 for examples). 
Applicants must elect one species of extraintestinal manifestations of claim 1. See claims 10, 11, and 13-15 for examples applicants may choose from.
Applicants must elect one species of anti-inflammation medicine of claim 1. See for example claims 17 and 18 for examples applicants may choose from.
Applicants must elect one species of antibiotics of claim 1. See claims 19 and 20 for examples applicants may choose from. 
Applicants must elect one species of S1P receptor modulators of claim 1. See claim 21 for examples applicants may choose from.
Applicants must elect one species of Treatment of claim 1. See claims 16 and 22-24 for examples applicants may choose from.
Applicants must elect one species of pharmaceutically suitable salts of claim 1. See claim 25 for examples applicants may choose from.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, all of the claims are generic. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  
The chemical compounds of short-acting Adrenergic Beta 2 receptors of claim 1 are not regarded as being of similar nature because: (1) the alternatives do not all share a common structure and (2) the alternatives do not all belong to a recognized class of chemical compounds.  For example, salbutamol does not share a common structure with metaproterenol pirbuterol. Therefore, the artisan cannot substitute salbutamol for metaproterenol pirbuterol and expect that the substituted compound would behave in a similar manner as the replaced compound. Therefore, the alternatives do not all belong to a recognized class of chemical compounds.
The chemical compounds of Long-acting Adrenergic Beta 2 receptors are not regarded as being of similar nature because: (1) the alternatives do not all share a common structure and (2) the alternatives do not all belong to a recognized class of chemical compounds.  For example, formoterol does not share a common structure with isoxsuprine. Therefore, the artisan cannot substitute formoterol for isoxsuprine and expect that the substituted compound would behave in a similar manner as the replaced compound. Therefore, the alternatives do not all belong to a recognized class of chemical compounds.
The symptoms of Inflammation bowel disease are not regarded as being of similar nature because: (1) the alternatives do not all share a common activity and (2) the alternatives do not all belong to a recognized class.  For example, ulcers have different symptoms from perianal fissures. Therefore, the artisan cannot substitute diagnosing ulcers for perianal fissures and expect that the substituted symptoms would behave in a similar manner as the replaced symptoms. Therefore, the alternatives do not all belong to a recognized class.
The extraintestinal manifestations are not regarded as being of similar nature because: (1) the alternatives do not all share a common activity and (2) the alternatives do not all belong to a recognized class.  For example, arthritis does not share a common activity with corneal ulcers. Therefore, the artisan cannot substitute treating arthritis for corneal ulcers and expect that the substituted extraintestinal manifestation would behave in a similar manner as the replaced extraintestinal manifestation. Therefore, the alternatives do not all belong to a recognized class.
The chemical compounds of anti-inflammation medicine are not regarded as being of similar nature because: (1) the alternatives do not all share a common structure and (2) the alternatives do not all belong to a recognized class of chemical compounds.  For example, fluticasone does not share a common structure with sulfasalazine. Therefore, the artisan cannot substitute fluticasone for sulfasalazine and expect that the substituted compound would behave in a similar manner as the replaced compound. Therefore, the alternatives do not all belong to a recognized class of chemical compounds.
The chemical compounds of antibiotics are not regarded as being of similar nature because: (1) the alternatives do not all share a common structure and (2) the alternatives do not all belong to a recognized class of chemical compounds.  For example, carbacephem does not share a common structure with penicillin. Therefore, the artisan cannot substitute carbacephem for penicillin and expect that the substituted compound would behave in a similar manner as the replaced compound. Therefore, the alternatives do not all belong to a recognized class of chemical compounds.
The chemical compounds of S1P receptor modulators are not regarded as being of similar nature because: (1) the alternatives do not all share a common structure and (2) the alternatives do not all belong to a recognized class of chemical compounds.  For example, fingolimod does not share a common structure with GSK20118682. Therefore, the artisan cannot substitute fingolimod for GSK20118682 and expect that the substituted compound would behave in a similar manner as the replaced compound. Therefore, the alternatives do not all belong to a recognized class of chemical compounds.
The treatments of claim 1 are not regarded as being of similar nature because: (1) the alternatives do not all share a common activity and (2) the alternatives do not all belong to a recognized class. For example, inhibition of the activation of intestinal innate lymphocytes does not share a common activity with metabolic reprogramming cells such as macrophages.  Therefore, the artisan cannot substitute inhibition of the activation of intestinal innate lymphocytes for metabolic reprogramming cells such as macrophages and expect that the substituted treatment would behave in a similar manner as the replaced treatment. Therefore, the alternatives do not all belong to a recognized class.
The chemical compounds of pharmaceutically suitable salts of claim 1 are not regarded as being of similar nature because: (1) the alternatives do not all share a common structure and (2) the alternatives do not all belong to a recognized class of chemical compounds. For example, hydrochloride does not share a common structure with pyruvic isethionate. Therefore, the artisan cannot substitute hydrochloride for pyruvic isethionate and expect that the substituted compound would behave in a similar manner as the replaced compound. Therefore, the alternatives do not all belong to a recognized class.
A telephone call was not made to Applicants’ Representative to request an oral election to the above election of species requirement since there is no U.S.-based Representative on file with the Office for this case.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILLIAN A HUTTER whose telephone number is (571)272-6323. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GILLIAN A HUTTER/Examiner, Art Unit 1625                                                                                                                                                                                                        
/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625